Order entered March 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00481-CV

                                    DAVID FUSARO, Appellant

                                               V.

               TRINITY UNIVERSAL INSURANCE COMPANY, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04057-2012

                                           ORDER
       The Court DENIES appellant’s March 9, 2015 opposed motion for leave to file notice of

supplemental brief and authority.


                                                      /s/   LANA MYERS
                                                            PRESIDING JUSTICE